MEMORANDUM *
Jasbir Singh Bhatti petitions for review of an order of the Board of Immigration Appeals finding him removable as an aggravated felon under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii). Petitioner was convicted on April 16, 1998 of driving under the influence of alcohol for the third time, in violation of Nevada Revised Statutes § 484.379.
In United States v. Trinidad-Aquino, 259 F.3d 1140 (9th Cir.2001), we held that driving under the influence of alcohol and causing bodily injury, in violation of California Vehicle Code § 23153, is not a “crime of violence” as defined in 18 U.S.C. § 16. We reasoned that § 23153 can be violated through negligence, whereas a “crime of violence” can be committed only with a mental state of at least recklessness. See Trinidad-Aquino, 259 F.3d at 1144-1146.
Like § 23153, Nevada Revised Statutes § 484.379 can be violated through negligence. It follows that a violation of § 484.379 is not a “crime of violence.” We therefore hold that Bhatti was not convict*771ed of an aggravated felony as defined by 8 U.S.C. § 1101(a)(43)(F).
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.